Citation Nr: 0719605	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  95-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an effective date prior to August 2001 for 
increased dependents benefits.

3.  Entitlement to service connection for a dental 
disability, for treatment purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1977 until January 
1994.  He also had 1 year, 9 months and 15 days of prior 
active service.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, 
and Washington, D.C.  Since that time, the veteran relocated 
to Florida and the RO in St. Petersburg, Florida acquired 
jurisdiction over the claims.

The Board notes that a January 1995 VA Form 21-22 indicates 
that the veteran appointed the Texas Veterans Commission as 
his accredited representative.  Subsequently, in June 2005, 
the veteran submitted a statement indicating his desire to be 
represented by the American Legion.  This communication can 
be construed under 38 C.F.R. § 20.607 as a revocation of 
prior representation.  However, a completed VA 21-22 was 
never submitted to designate the American Legion as the new 
accredited representative.  At his September 2005 hearing 
before the undersigned, the veteran was unrepresented.  He 
stated that he understood his right to representation and 
indicated his desire to pursue his claim without a 
representative.

Also at his September 2005 hearing before the undersigned, 
the veteran withdrew a claim of entitlement to service 
connection for disability due to radiation exposure.

The veteran's right ear hearing loss claim was previously 
before the Board in July 2000 and November 2005.  On the 
latter occasion, the earlier effective date claim was also 
before the Board.  Remands were ordered in both 2000 and 2005 
to accomplish additional development.

The veteran's dental claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate current right 
ear impaired hearing for VA purposes.   

2.  The veteran married in March 2000.  He did not inform VA 
of his dependents within one year of that event.

3.  In April 2000, the veteran was notified of an award of 
service connection for lumbar strain, left hip bursitis, left 
knee tendonitis, and bilateral carpal tunnel syndrome, all 
effective February 1, 1994; he did not inform VA of any 
dependents within a year of that determination.

4.  There is no evidence to show that the April 2000 award 
letter was returned as undeliverable.  

5.  In a VA Form 21-686c received on July 31, 2001, the 
veteran informed VA that he was married with three dependent 
children.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2006).

2.  The criteria for an effective date prior to August 1, 
2001, for the award of dependents benefits have not been met. 
38 U.S.C.A. §§ 5103A, 5107(b), 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 3.401 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2001, June 2003, March 2004, November 2005, and 
May 2006 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Moreover, the May 2006 communication also informed the 
veteran of the law pertaining to disability ratings and 
effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
In this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   In the present case, there is no indication that the 
appellant was denied a meaningful opportunity to participate 
effectively in the processing of his claims.  Rather, as a 
practical matter the Board finds that he has been notified of 
the need to provide any evidence in his possession, for the 
following reasons.  The AOJ letters noted above informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
with respect to the veteran's right ear hearing loss claim, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a 
September 2005 hearing before the undersigned, are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection- right ear hearing loss

The veteran is claiming entitlement to service connection for 
right ear hearing loss.  
At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including sensorineural hearing loss, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of right ear hearing loss within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question in evaluating a direct service 
connection claim is whether the competent evidence of record 
demonstrates current disability.  In this regard, 
the Board notes that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes 
of applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

In the present case, audiometric testing throughout the 
veteran's active service fails to indicate impaired right ear 
hearing for VA disability purposes.  Moreover, such records 
also failed to show any medically recognized right ear 
hearing impairment.  In making this finding, it is noted that 
the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Because none of the audiometric findings in service revealed 
any right ear puretone thresholds above 20 decibels, it must 
be concluded that the service records revealed normal 
hearing.  Moreover, no post-service evidence indicates any 
right ear hearing loss, either for VA purposes or under the 
Hensley standard.  Indeed, the veteran failed to report for a 
VA audiology examination in 1997.  Moreover, because the 
claims file does not contain competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, or evidence establishing that an event, injury, 
or disease occurred in service, the scheduling of another 
examination is not necessary here.  See 38 U.S.C.A. 
§5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board does acknowledge the veteran's DD Form 214 
indicating a primary specialty as a Chaparral Systems 
Mechanic, as well as his receipt of an expert marksmanship 
badge for the M-16.  Therefore, in giving due consideration 
to the places, types, and circumstances of the veteran's 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a).  However, as already discussed, the competent 
evidence fails to demonstrate any hearing loss either under 
38 C.F.R. § 3.385 or under Hensley.  Therefore, a grant of 
service connection is not possible here.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In conclusion, the competent evidence fails to reveal any 
current hearing loss disability for VA purposes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Earlier effective date- increased dependents benefits

In an April 2000 rating decision, the veteran was awarded 
service connection for lumbar strain, left hip bursitis, left 
knee tendonitis, and carpal tunnel syndrome of the bilateral 
wrists.  The award letter notified him that he was being paid 
at the single veteran rate without dependents.  Such award 
letter was mailed to the veteran's address in Malaysia.  

In August 2000, the veteran was issued another letter 
indicating that his disability evaluation had been increased.  
It was again noted that he was being paid at the single 
veteran rate without dependents.  That communication was 
mailed to the veteran at his Indiana address.  

On July 31, 2001, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  He indicated that he 
was married and had three dependent children.  Based on that 
information, his compensation was increased effective August 
1, 2001, to account for his dependents.  

In May 2002, the veteran submitted a notice of disagreement 
as to the effective date of his increased compensation.  He 
expressed his belief that he was entitled to the higher award 
rate back to February 1, 1994, the effective date of his 
service connection awards.  A statement of the case was 
issued in August 2005.  While the veteran did not submit a VA 
Form 9 in response to the statement of the case, his 
testimony at his September 2005 hearing before the 
undersigned clearly indicates his desire to pursue that 
claim.  His testimony is therefore accepted as his 
substantive appeal on this issue.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2006).

In the present case, the veteran is not disputing the 
effective date of his award of service connection.  Rather, 
he contests the date upon which he began to receive 
compensation for his dependents.  

The veteran's claim for compensation for dependents was 
received on July 31, 2001.  Indeed, it was at that time that 
the veteran completed the VA Form 21-686c Declaration of 
Status of Dependents Form indicating that he was married and 
had three dependent children in his household.  

The Board notes that pursuant to 38 C.F.R. § 3.401(b)(i), the 
date of the veteran's marriage or birth of his or her child, 
or adoption of a child will serve as the date of claim, if 
the evidence of the event is received within one year of the 
event.  However, as indicated by the veteran in his VA Form 
21-686c, his marriage occurred in March 2000.  Because he did 
not notify VA of the event until July 2001, the date of his 
marriage cannot serve as the date of claim here.  

It is further noted that under 38 C.F.R. § 3.401(b)(3), the 
effective date of the qualifying disability rating will serve 
as the date of claim for dependent's benefits, provided that 
evidence of dependency is received within one year of the 
notification of such rating action.  

Here, the veteran was awarded service connection in April 
2000.  Notice was provided that same month.  However, he did 
not inform VA of the existence of dependents until July 2001, 
over a year following the notification of the rating action.  
Therefore, 38 C.F.R. § 3.401(b)(3) does not entitle the 
veteran to dependent's compensation back to February 1, 1994, 
the effective date of his award of service connection.  

The Board acknowledges the veteran's contentions to the 
effect that notice of the April 2000 award did not reach him.  
Specifically, he argues that the post office in Malaysia did 
not forward the award letter to his residence in Indiana.  

With respect to the above presumptions, the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Crain v. Principi, 17 
Veteran. App. 182, 190 (2003); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) [hereinafter Ashley I]).  The 
presumption of regularity of the administrative process "'in 
the absence of clear evidence to the contrary'" applies to 
the mailing of the award letter in April 2000.  See, e.g., 
YT, 9 Vet. App. at 199 (quoting Mindenhall, supra, and citing 
Ashley I, supra).  The Court has further held that a 
veteran's assertion of nonreceipt of a VA decision alone does 
not establish the "clear evidence" needed to rebut the 
presumption of regularity of the mailing.  Ashley II, 2 Vet. 
App. at 309; cf. Chute v. Derwinski, 1 Vet. App. 352, 353 
(1991) (per curiam order).  Indeed, in the present case the 
mail in question was not returned to VA as undeliverable.  
Furthermore, the evidence does not otherwise show that the 
correspondence was sent to an incorrect address.  Therefore, 
the presumption of regularity remains intact.  

In addressing the veteran's contentions regarding mail that 
was potentially mishandled by the post office in Malaysia, it 
is noted that in any event, another award letter was sent to 
the veteran at his Indiana address in August 2000.  Although 
referring to a different award, such letter nevertheless 
communicated that the veteran was being paid as a single 
veteran without dependents.  Such notice was 
not returned as undeliverable.  

Based on the foregoing, the earliest date assignable as the 
date of claim is July 31, 2001, the date upon which the 
veteran's Declaration of Status of Dependents was received by 
the RO.  

The Board will now consider the date upon which entitlement 
arose.  In this regard, 38 U.S.C.A. § 5111 provides that the 
payment of monetary benefits based on an award or an 
increased award of compensation, dependency and indemnity 
compensation, or pension may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the award or increased award 
became effective.  Thus, the veteran became entitled to 
increased compensation on August 1, 2001.  

Again, the effective date for an award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be on the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2) (2006).  Here, it has been determined that the 
date of claim was July 31, 2001.  The date of entitlement was 
August 1, 2001.  As the second of these dates is the later of 
the two, it is the appropriate effective date here.  

The Board has considered whether any evidence of record could 
serve as an informal claim in order to entitle the veteran to 
an earlier effective date.  In this regard, any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. 38 
C.F.R. § 3.155 (2006).

After a review of the claims folder, the Board concludes that 
no communication submitted prior to the July 31, 2001 claim 
can be interpreted as requesting increased compensation for 
dependents.  In fact, the veteran had not informed VA of his 
marriage or three dependent children until he submitted the 
Declaration of Status of Dependents in July 2001.  Therefore, 
per 38 U.S.C.A. § 5111, payment appropriately began on August 
1, 2001, the first day of the calendar month following the 
month in which the award or increased award became effective.  

In conclusion, there is no basis for assignment of an 
effective date for dependents pay prior to August 1, 2001.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to an effective date prior to August 2001 for 
increased dependents benefits is denied.




REMAND

The Board finds that additional development is required with 
respect to the veteran's dental claim.  Although numerous 
VCAA notice letters are of record none of them refer to the 
veteran's dental claim.  Therefore, notice is required in 
order to satisfy VA's obligations under the VCAA.  Indeed, in 
an August 1999 statement, the veteran indicated that he had 
received dental care at Columbia Health Care Center.  Such 
records are not presently associated with the claims folder.  
Therefore, the veteran should be specifically requested to 
provide contact information and approximate dates of 
treatment at that facility.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter on the 
issue of entitlement to service 
connection for dental treatment which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
and any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claim and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Either as a component of the above 
notice letter or in a separate 
communication, request that the veteran 
identify any treatment providers with 
respect to his dental claim.  All contact 
information and approximate dates of 
treatment should be provided and any 
necessary authorization forms enabling VA 
to procure such documents should be 
completed.  If the veteran provides 
information in response to this request, 
then conduct a search for the records.  
Any negative search should be noted in 
the claims file and should be 
communicated to the veteran.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


